Case 19-30460-wva Doc 64 Filed 10/10/19 Page 1of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS DIVISION

IN RE: In Proceedings Under Chapter 13
LEO TIGUE, No. 19-30460-wwa

Debtor.
REGIONS BANK, an Alabama

Banking corporation,
Movant,
v.

LEO TIGUE, Jr., RUSSELL C. SIMON,
Chapter 13 Trustee, JJV PROFIT
SHARING PLAN, and KURRIN &
RICHARDS, INC., a Missouri corporation,

Name Nee See Neer Nec ee ee Nee! Nn meee ee Nee Nee ee Nee Ne ne” Sine” Sree”

Respondents.

NOTICE OF MOTION FOR RELIEF FROM STAY,
PROVISION DIRECTING RESPONSE THERETO,
AND SETTING HEARING ON OBJECTIONS

The above-captioned persons shall take notice that a motion or other request to lift the automatic
stay in the above-captioned bankruptcy has been filed with the United States Bankruptcy Court
for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, IL 62201.

Any objections to the attached Motion must be filed with the Court on or before October 24,
2019, with a copy forwarded to William Asa, Mathis, Marifian & Richter, Ltd., 101 W. Vandalia
Ave., Suite 100, Edwardsville, IL 62025. If no objections to the relief sought are timely filed,
the Court will enter an order granting the Motion.

In the event that an objection is timely filed, a preliminary hearing on the motion will be held on
November 4, 2019 at 10:00 a.m. before the United States Bankruptcy Court for the Southern
District of Illinois, 750 Missouri Avenue, East St. Louis, IL. If a party fails to appear in person
or by counsel, the Court may proceed with the scheduled hearing and may enter an appropriate
order or judgment, including dismissal of the pending Motion.

(M0800855.1}
2 mr

Case 19-30460-wva Doc64 Filed 10/10/19 Page 2 of 2

MATHIS, MARIFIAN & RICHTER, LTD.

By: ___/s/ William W. Asa
WILLIAM W. ASA, #6192920
MARY E. LOPINOT #6256302
Mathis, Marifian & Richter, Ltd.
101 Vandalia St., Ste. 100
Edwardsville, IL 62025

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on October 10, 2019, a copy of the foregoing document

was served via the Court’s CM/ECF electronic noticing system upon all persons requesting
electronic notice in this case, and in particular upon:

Jerry D. Graham Russell C. Simon
1 Eagle Center, Suite 3A 24 Bronze Pointe
O’Fallon, IL 62269 Swansea, IL 62226

And via U.S. First Class Mail upon all persons listed on the attached creditor matrix, including:

Leo Tigue JIV Profit Sharing Plan
180 Portmarnock Lane 1801 N. Belt West
St. Charles, MO 63304 Belleville, IL 62226
Kurrin & Richards Inc.
Office of the U.S. Trustee 6209 Mid Rivers Mall Drive, Ste. 30
401 Main St., Room 1100 St. Charles, MO 63304
Peoria, IL 61602

/s/_ William W. Asa

(M0800855.1} 2
